[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                June 9, 2006
                              No. 05-16301                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 00-00152-CR-01-JOF-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JOHNNY MEDRANO RIVERA,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                               (June 9, 2006)

Before TJOFLAT, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Johnny Medrano Rivera appeals his sentence of 18 months of imprisonment
for violation of the terms of his supervised release when he was found to be in the

United States illegally. Rivera argues that his sentence is unreasonable. We

affirm.

      Rivera, a citizen of El Salvador, pleaded guilty in federal district court in

Georgia in April 2000, to unlawful reentry of a deported alien. 8 U.S.C. § 1326(b).

He was sentenced to 57 months of imprisonment and three years of supervised

release with the special condition that he not be found in the United States illegally

or violate the law. Upon the completion of his term of imprisonment, Rivera was

deported to El Salvador.

      Rivera reentered the United States in April 2005, and he was arrested in

Texas where he was convicted of illegal reentry and sentenced to 20 months of

imprisonment. Rivera was then taken to federal district court in Georgia where he

admitted that he violated the special conditions of his supervised release by

reentering the United States illegally. The United States requested a 24-month

sentence consecutive to the sentence imposed in Texas. Rivera requested

mitigation of his sentence on the following four grounds: (1) the district court in

Texas had imposed a 20-month sentence for Rivera’s 2005 illegal reentry; (2)

Rivera entered the United States out of fear of threats by individuals who had

killed his father and brother; (3) the sentencing guidelines are advisory post-United



                                           2
States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005); and (4) Rivera had

immediately surrendered himself to border patrol agents upon his illegal reentry in

2005.

        The district court observed that Rivera had been deported three times and

this was his second illegal reentry after deportation. The district court also

expressed concern that Rivera’s sentence for his second illegal reentry would be

shorter than the sentence for his first illegal reentry. The district court imposed an

18-month sentence on Rivera for violation of his supervised release to be served

consecutive to his 20-month sentence for illegal reentry imposed by the district

court in Texas.

        Our review of a sentence for reasonableness is deferential. United States v.

Talley, 431 F.3d 784, 785 (11th Cir. 2005). The burden is on Rivera to establish

that his sentence is unreasonable. Id. at 788. At sentencing, the district court must

consider, among other factors, “the nature and circumstances of the offense and the

history and characteristics of the defendant.” 18 U.S.C. 3553(a)(1).

        Rivera argues that his 18-month sentence for revocation of his supervised

release is unreasonable for two reasons. First, Rivera argues that the consecutive

sentence is unreasonable because he had already been punished by the district court

in Texas for his illegal reentry and that he had accepted responsibility for that



                                           3
reentry. Second, Rivera argues that he engaged in no new criminal activity after

his reentry, he surrendered to the border patrol immediately upon crossing the

border, and he returned to the United States to escape the threats against him in El

Salvador.

      Rivera’s arguments fail. It was reasonable for the district court to impose a

sentence on Rivera consecutive to his sentence for his second illegal reentry.

United States v. Sweeting, 437 F.3d 1105, 1107 (11th Cir. 2006). At the

sentencing hearing, the district court considered factors surrounding Rivera’s

offense and his history and characteristics. The district court explicitly considered,

but did not give credence to, Rivera’s explanation that he fled to the United States

because of threats against him. The district court also commented that Rivera was

on a “merry-go-round” of conviction for illegal reentry, deportation, and later

illegal reentry. Although the district court did not address each of the mitigating

facts raised by Rivera, the district court need not state specifically that it has

considered each factor or discuss each factor individually. United States v. Scott,

426 F.3d 1324, 1329 (11th Cir. 2005).

      AFFIRMED.




                                            4